DETAILED ACTION
This office action is in response to the initial filing dated March 6, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the parameter" in 10.  There is insufficient antecedent basis for this limitation in the claim since the claim previously recites “at least one parameter” in line 5.
Claims 2-5 are rejected as being dependent from a rejected base claim.
Claim 6 recites the limitation “the reference measurements” in line 3. There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “a reference measurement” in line 7.
Claim 7 recites the limitation “the reference measurements” in line 1. There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “a reference measurement” in line 7.
Claims 8 and 9 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (Raj; WO 2018/013569) in view of Wang et al. (Wang; US PG Pub #2018/0279888).
As to claim 1, Raj teaches a method for calibrating a blood pressure monitoring system (Paragraph [0011] teaches a method of measuring blood pressure; Paragraph [0009] teaches a system for sensing blood pressure; Paragraph [0055] teaches calibration), the method comprising: 
communicatively coupling a user interface device with a wearable blood pressure sensing device, the wearable blood pressure sensing device being placed on a user's body and configured to detect at least one parameter of the user's body that is correlatable to a blood pressure of the user (Paragraph [0027] teaches wearable sensor devices on the body of a user in communication with a user device to monitor blood pressure; Paragraph [0030] teaches multiple characteristics and/or parameters sensed by a wearable sensor device); 
activating a reference monitor to perform a reference measurement of the blood pressure of the user as part of a calibration process (Paragraphs [0053] and [0055] teach a calibration measurement by a blood pressure cuff); 
using the user interface device to activate the wearable blood pressure sensing device to detect the parameter (Paragraph [0028] teaches that the user device controls the wearable sensors; Paragraph [0034] teaches the wearable device communicating with a user device via an application on the user device; Paragraphs [0056] and [0060] teaches the user device initializing the sensors; Paragraphs [0057]-[0059] teach the sensors obtaining and outputting data), the wearable blood pressure sensing device communicating the detected parameter to the user interface device (Paragraphs [0057]-[0059]); 
transferring the reference measurement to the user interface device after the reference measurement has been completed (Paragraphs [0053] and [0055]); and 
using a processor of the user interface device to process the at least one parameter detected by the wearable blood pressure sensing device with reference to the reference measurement to determine a correlation factor that correlates the at least one parameter detected by the wearable blood pressure sensing device to the blood pressure of the user (Paragraph [0029] teaches the user device determines the blood pressure measurements; Paragraph [0055] teaches the user device receiving the measurement from a blood pressure cuff and a wearable sensor to determine constants from calibration and calculate blood pressure; Paragraph [0059] teaches the user device performing the blood pressure determination).18R377139-RTC2
Raj does not explicitly teach using the user interface device to activate the wearable blood pressure sensing device to detect the parameter while the reference monitor performs the reference measurement, the wearable blood pressure sensing device communicating the detected parameter to the user interface device during the reference measurement;
wherein the reference measurement includes an inflation phase, a measurement phase and a deflation phase, and 
wherein the processor of the user interface device is configured to only use the at least one parameter detected by the wearable blood pressure sensing device during the measurement phase in determining the correlation factor.
In the field of blood pressure calibration, Wang teaches using the user interface device to activate the wearable blood pressure sensing device to detect the parameter while the reference monitor performs the reference measurement, the wearable blood pressure sensing device communicating the detected parameter to the user interface device during the reference measurement (Paragraph [0074] teaches a push button on a smart phone to activate blood pressure calibration; Figure 2 shows the blood pressure measurement body 1 and cuff calibrator 2 detecting and recording parameters during the same cardiac cycle; Paragraph [0075] teaches the smart monitoring device for monitoring the calibration process);
wherein the reference measurement includes an inflation phase, a measurement phase and a deflation phase (Paragraph [0015] teaches inflating and deflating a calibrator and detecting systolic and diastolic pressures), and 
only using the at least one parameter detected by the wearable blood pressure sensing device during the measurement phase in determining the correlation factor (Paragraph [0015] teaches calculating and recording parameters in the same cardiac cycle as the systolic and diastolic pressures and updating the blood pressure equation according to these parameters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raj with the calibration method of Wang such that the processor of the user interface device is configured to only use the at least one parameter detected by the wearable blood pressure sensing device during the measurement phase in determining the correlation factor because Wang ensures measurement accuracy while also operating conveniently for the user (Paragraph [0031]).
As to claim 5, depending from the method of claim 1, Raj teaches wherein the reference monitor comprises an inflatable cuff (Paragraph [0053] and [0055]).  
As to claim 6, depending from the method of claim 1, Raj teaches wherein the user interface device is communicatively coupled to the reference monitor, and 
wherein the reference measurements are automatically communicated to the user interface device by the reference monitor when the reference measurement is completed (Paragraph [0055] teaches measuring blood pressure using a blood pressure cuff and sending this data to the user device).  
As to claim 8, depending from the method of claim 1, Raj teaches wherein the user interface device comprises a smartphone or a tablet (Paragraph [0027]).  
As to claim 9, depending from the method of claim 1, Raj does not explicitly teach wherein the user interface device provides instructions to the user to guide the user through the calibration process.  
In the field of blood pressure calibration, Wang teaches a blood measuring body prompting the user for re-calibration on a display device (Paragraph [0073]), individual keys for implementing calibration of the blood pressure measurement body and the calibrator (Paragraph [0049]), and the blood measurement device connecting to a computer, smart phone, or other smart device with a software application and user interface with multiple functions including to start calibration (Paragraph [0074]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raj with the interface instructions of Wang because prompting a user to re-calibrate and providing an interface with a button to start calibration ensures measurement accuracy while also operating conveniently for the user (Paragraph [0031]).
As to claim 10, Raj teaches a method for calibrating a blood pressure monitoring system (Paragraph [0011] teaches a method of measuring blood pressure; Paragraph [0009] teaches a system for sensing blood pressure; Paragraph [0055] teaches calibration), the method comprising: 
communicatively coupling a user interface device with a wearable blood pressure sensing device (Paragraph [0027] teaches wearable sensor devices in communication with a user device) and a reference monitor (Paragraph [0055] teaches measuring blood pressure using a blood pressure cuff and sending this data to the user device), the wearable blood pressure sensing device being placed on a user's body and configured to detect at least one parameter of the user's body that is correlatable to a blood pressure of the user (Paragraph [0027] teaches wearable sensor devices on the body of a user in communication with a user device to monitor blood pressure; Paragraph [0030] teaches multiple characteristics and/or parameters sensed by a wearable sensor device), the reference monitor being configured to measure a blood pressure of the user (Paragraphs [0053] and [0055] teach a calibration measurement by a blood pressure cuff); 
using the user interface device to activate the wearable blood pressure sensing device to detect the at least one parameter during the reference measurement (Paragraph [0028] teaches that the user device controls the wearable sensors; Paragraph [0034] teaches the wearable device communicating with a user device via an application on the user device; Paragraphs [0056] and [0060] teaches the user device initializing the sensors; Paragraphs [0057]-[0059] teach the sensors obtaining and outputting data), the at least one parameter detected by the wearable blood pressure sensing device being communicated to the user interface device (Paragraphs [0057]-[0059]);  20R377139-RTC2 1576-2242 
automatically communicating the reference measurement to the user interface device from the reference monitor after the reference measurement has been completed (Paragraph [0055] teaches measuring blood pressure using a blood pressure cuff and sending this data to the user device); and 
using a processor of the user interface device to process the at least one parameter detected by the wearable blood pressure sensing device with reference to the reference measurement to determine a correlation factor that correlates the at least one parameter detected by the wearable blood pressure sensing device to the blood pressure of the user (Paragraph [0029] teaches the user device determines the blood pressure measurements; Paragraph [0055] teaches the user device receiving the measurement from a blood pressure cuff and a wearable sensor to determine constants from calibration and calculate blood pressure; Paragraph [0059] teaches the user device performing the blood pressure determination).  
Raj does not explicitly teach using the user interface device to activate the reference monitor to perform a reference measurement of the blood pressure of the user.
In the field of blood pressure calibration, Wang teaches using the user interface device to activate the reference monitor to perform a reference measurement of the blood pressure of the user (Paragraphs [0049] and [0074]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raj with the monitoring device operation of Wang because using the same device to activate the wearable sensor device and calibrator cuff reference device ensures measurement accuracy while also operating conveniently for the user (Paragraph [0031]).
As to claim 11, depending from the method of claim 10, Raj does not explicitly teach wherein the reference measurement includes an inflation phase, a measurement phase and a deflation phase, and 
wherein the processor of the user interface device is configured to only use the at least one parameter detected by the wearable blood pressure sensing device during the measurement phase in determining the correlation factor.  
In the field of blood pressure calibration, Wang teaches wherein the reference measurement includes an inflation phase, a measurement phase and a deflation phase (Paragraph [0015] teaches inflating and deflating a calibrator and detecting systolic and diastolic pressures), and 
wherein the processor of the user interface device is configured to only use the at least one parameter detected by the wearable blood pressure sensing device during the measurement phase in determining the correlation factor (Paragraph [0015] teaches calculating and recording parameters in the same cardiac cycle as the systolic and diastolic pressures and updating the blood pressure equation according to these parameters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raj with the calibration method of Wang such that the processor of the user interface device is configured to only use the at least one parameter detected by the wearable blood pressure sensing device during the measurement phase in determining the correlation factor because Wang ensures measurement accuracy while also operating conveniently for the user (Paragraph [0031]).
As to claim 12, depending from the method of claim 10, Raj teaches wherein the user interface device comprises a smartphone or a tablet (Paragraph [0027]).  
As to claim 16, depending from the method of claim 10, Raj teaches wherein the reference monitor comprises an inflatable cuff (Paragraph [0053] and [0055]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (Raj; WO 2018/013569) in view of Wang et al. (Wang; US PG Pub #2018/0279888) as applied to claim 1 above, and further in view of Noh et al. (Noh; US PG Pub #2017/0042433).
As to claim 7, depending from the method of 1, Raj does not explicitly teach wherein the reference measurements are manually entered into the user interface device by the user.
In the field of blood pressure calibration methods, Noh teaches wherein the reference measurements are manually entered into the calibration processing device by the user (Paragraphs [0068] and [0106]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raj with the manual input of Noh to provide manual input to the user device of Raj because manual vs. automatic operation yields the predictable result of increasing the adaptability of the method for all reference measurement devices whether they are capable of communication to another device or not and is in line with the teaching of Wang for considering accuracy and convenience (Paragraph [0031]) since a user will not have to be concerned with the type of calibrating reference device. 

Allowable Subject Matter
Claims 2-4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 13 recite detecting a mass transit time of blood flow which the specification clarifies is distinct from a pulse transit time. The prior art of record does not teach, suggest, or render obvious the claimed limitation. Instead, Raj teaches using pulse transit time (Paragraph [0007]) and Noh also teaches using pulse transit time (Paragraph [0006]).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688